Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/25/2022.  Claims 1-2, 4-7, 9-12, 14, 16-29 are currently pending within this application.

Claims
2.	The previous objections to claims 1 and 16 are withdrawn in response to amended claims filed on 4/25/2022.

Drawings
3.	The previous objection to the drawings is withdrawn in response to amended claims filed on 4/25/2022.

Claim Rejections – 35 USC § 112
4.	The previous rejections of claims 13-14 under pre-AIA  35 U.S.C. 112, first and second paragraphs, are withdrawn in response to amended claims filed on 4/25/2022.




Double Patenting
5.	The previous rejections of the claims on the grounds of non-statutory double patenting are maintained since the Applicant has elected to address them once/if the claims are found to be in condition for allowance.

Response to Arguments
6.	Applicant’s arguments with regards to the previously pending claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously pending claims.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-2, 4-7, 9-12, 14, 16-29 of the instant application are rejected on the grounds of non-statutory non-provisional anticipatory-type double patenting as being unpatentable over claims 1-22 of US Patent 9325884 (hereafter ‘884).

8.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-2, 4-7, 9-12, 14, 16-29 of the instant application are anticipated in the limitations of claims 1-22 of cited patent ‘884. The claims of the instant application are broader than those of cited patent ‘884 and merely omit certain limitations in the claims of the cited patent ‘884.

Instant Application
Claim 1
US Patent 9325884
Claim 1
A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: (a) a modular base member configured to be coupled to the portable wireless device having the built-in camera;  and (b) a releasable optical assembly;  (c) wherein the releasable optical assembly comprises: (i) a housing;  (ii) wherein the housing comprises an attachment surface for releasably coupling the releasable optical assembly to the modular base member;  and (iii) an optical transmission element;  (iv) wherein the optical transmission element is configured to modify the image taken by the built-in camera of the portable wireless device. 

A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: a modular base member configured to be removably coupled to the portable wireless device having the built-in camera and an illumination source;  and a releasable optical assembly, the releasable 
optical assembly comprising: a housing;  the housing comprising an attachment 
surface for releasably coupling the releasable optical assembly to the modular base member, and an optical tube having a central aperture, wherein the optical tube is attached to the housing such that the central aperture is aligned with the optical path when the releasable optical assembly is attached to the 
portable wireless device, the optical tube having a free end extending away 
from the housing and built-in-camera;  and an optical transmission element;  
wherein the optical transmission element is configured to modify the image 
taken by the built-in camera of the portable wireless device;  wherein the 
optical transmission element comprises a first optical transmission element 
that comprises a lens configured to magnify the image and a second optical 
transmission element that comprises a bundle of optical fiber that is 
configured to alter an illumination path of the image to enhance illumination 
of the image, the bundle of optical fibers extending from a location at or near 
the illumination source to the optical tube and axially along the optical tube 
toward the free end of the tube to form a coaxial layer at least partially 
surrounding the optical tube, wherein the optical fibers are configured to 
propagate light from the illumination source in the direction of the free end 
of the optical tube;  and wherein the housing is configured to house the lens 
in an alignment within an optical path of the built-in camera through an 
imaging port in the modular base, and to house the optical fiber in an 
alignment within the illumination path of the illumination source through an 
optical port in the modular base.

	Table 1	

Instant Application
Claim 1
US Patent 9325884
Claim 21
A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: (a) a modular base member configured to be removably coupled to the portable wireless device with a built-in camera; and (b) a releasable optical assembly;  (c) wherein the releasable optical assembly comprises: (i) a housing;  (ii) wherein the housing comprises an attachment surface for releasably coupling the releasable optical assembly to the modular base member;  and (iii) an optical transmission element;  (iv) wherein the optical transmission element is configured to modify the image taken by the built-in camera of the portable wireless device; (v) an illumination transmission element comprising one or more optical fibers operably coupled to an illumination source: (vi) wherein the optical fiber is configured to enhance illumination of a target; and (d) a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly. 

A modular imaging apparatus for a portable wireless device having a 
built-in camera, the apparatus comprising: a modular base member configured to be removably coupled to the portable wireless device having the built-in camera and an illumination source;  and a releasable optical assembly, the releasable optical assembly comprising: a housing;  the housing comprising an attachment 
surface for releasably coupling the releasable optical assembly to the modular base member;  and an optical transmission element;  wherein the optical transmission element is configured to modify the image taken by the built-in 
camera of the portable wireless device;  wherein the optical transmission 
element comprises a first optical transmission element that comprises a lens configured to magnify the image and a second optical transmission element that alters an illumination path of the image to enhance illumination of the image;  and a first and second optical filter coupled to the housing, the first optical filter having a fixed orientation, and the second optical filter having a 
variable orientation to allow for adjustment of transmission of light;  wherein the housing is configured to house the lens in an alignment within an optical path of the built-in camera through an imaging port in the modular base, and to house the second optical transmission element in an alignment within the 
illumination path of the illumination source through an optical port in the 
modular base, and to house the first and second optical filters stacked in 
series in one or more of the illumination path and optical path and in an 
alignment within one or more of the illumination path or optical path.

	Table 2	

Instant Application
Claim 16
US Patent 9325884
Claim 8
A modular system for enhancing and post-processing images obtained from a 
portable wireless device having a built-in camera, the system comprising: (a) a 
modular base member configured to be removably coupled to the portable wireless device having the built-in camera and an illumination source;  (b) a releasable optical assembly, comprising: (i) a housing;  (ii) wherein the housing comprises an attachment surface for 
releasably coupling the releasable optical assembly to the modular base member;  
(iii) an optical transmission element;  (iv) wherein the optical transmission 
element is configured to enhance an image taken by the built-in camera prior to the image being received the portable wireless device;  (v) an illumination transmission element comprising one or more optical fibers operably coupled to the illumination source; (vi) wherein the optical fiber is configured to enhance illumination of a target: (c) programming executable on said wireless device or other external device for: (i) receiving the enhanced image; and (ii) post processing the enhanced image: and (d) a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly.
A modular system for enhancing and post-processing images obtained from 
a portable wireless device having a built-in camera, comprising: a modular base 
member configured to be removably coupled to the portable wireless device 
having the built-in camera and an illumination source;  a releasable optical 
assembly, comprising: a housing;  the housing comprising an attachment surface for releasably coupling the releasable optical assembly to the modular base member, and an optical tube having a central aperture, wherein the optical tube is attached to the housing such that the central aperture is aligned with an optical path when the releasable optical assembly is attached to the modular base member, the optical tube having a free end extending away from the housing and built-in-camera, further wherein the optical tube comprises a bundle of optical fibers extending from a location at or near the illumination source and axially along the optical tube toward the free end of the tube to form a 
coaxial layer at least partially surrounding the optical tube, wherein the 
optical fibers are configured to propagate light from the illumination source 
in the direction of the free end of the optical tube;  and an optical 
transmission element;  wherein the optical transmission element is configured 
to enhance an image taken by the built-in camera prior to the image being 
received the portable wireless device and comprises a first optical transmission element comprising a lens configured to magnify the image and a second optical transmission element comprising an optical fiber configured to alter an illumination path to enhance illumination of the image, wherein the housing is configured to house the lens in an alignment within an optical path 
of the built-in camera through an imaging port in the modular base and to house 
the optical fiber in an alignment within the illumination path of the illumination source through an optical port in the modular base;  and programming executable on said wireless device or other external device for: receiving the enhanced image;  and post processing the enhanced image.

Table 3

Instant Application
Claim 16
US Patent 9325884
Claim 22
A modular system for enhancing and post-processing images obtained from a 
portable wireless device having a built-in camera, the system comprising: (a) a 
modular base member configured to be removably coupled to the portable wireless device having the built-in camera and an illumination source;  (b) a releasable optical assembly, comprising: (i) a housing;  (ii) wherein the housing comprises an attachment surface for 
releasably coupling the releasable optical assembly to the modular base member;  
(iii) an optical transmission element;  (iv) wherein the optical transmission 
element is configured to enhance an image taken by the built-in camera prior to the image being received the portable wireless device;  (v) an illumination transmission element comprising one or more optical fibers operably coupled to the illumination source; (vi) wherein the optical fiber is configured to enhance illumination of a target: (c) programming executable on said wireless device or other external device for: (i) receiving the enhanced image; and (ii) post processing the enhanced image: and (d) a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly.
A modular system for enhancing and post-processing images obtained 
from a portable wireless device having a built-in camera, comprising: a modular 
base member configured to be removably coupled to the portable wireless device 
having the built-in camera and an illumination source;  a releasable optical 
assembly, comprising: a housing;  the housing comprising an attachment surface for releasably coupling the releasable optical assembly to the modular base member, and an optical tube, wherein the optical tube is attached to the housing such the optical tube is aligned with an optical path when the 
releasable optical assembly is attached to the modular base member, the optical 
tube having a free end extending away from the housing and built-in-camera;  
and an optical transmission element;  wherein the optical transmission element 
is configured to enhance an image taken by the built-in camera prior to the 
image being received the portable wireless device and comprises a first optical transmission element comprising a lens configured to magnify the image and a second optical transmission element comprising an optical fiber configured to 
alter an illumination path to enhance illumination of the image;  a second 
optical transmission element extending from a location at or near the 
illumination source and axially along the optical tube toward the free end of 
the tube to form a coaxial layer at least partially surrounding the optical 
tube to propagate light from the illumination source in the direction of the 
free end of the optical tube, wherein the housing is configured to house the 
lens in an alignment within an optical path of the built-in camera through an 
imaging port in the modular base and to house the optical fiber in an alignment 
within the illumination path of the illumination source through an optical port 
in the modular base;  and programming executable on said wireless device or 
other external device for: receiving the enhanced image;  and post processing 
the enhanced image.

Table 4

9.	As can be seen in Tables 1-4, each of the claimed limitations of independent claims 1 and 16 of the instant application are included within the claimed limitations of claims 1, 8, 21, and 22 of cited patent '884.  Additionally, claims 2, 4-7, 9-12, 14, 17-29 of the instant application are anticipated by claims 1-22 of cited patent ‘884.  

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-2, 4-7, 9, 11-12, 16, 24-29 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Ozawa (US PGPub 2011/0069161) [hereafter Ozawa] and Park (WO 2006/083081) [hereafter Park].

12.	As to claim 1, Yang discloses a modular imaging apparatus for a portable wireless device having a built-in camera (as shown in Figs. 1-2), comprising a modular base member (adapter 20) configured to be removably coupled to the portable wireless device (camera module 10) with a built-in camera, and a releasable optical assembly (microscope lens 30), the releasable optical assembly comprising a housing (housing of microscope lens 30), the housing comprising an attachment surface (grooved outer surface) for releasably coupling the releasable optical assembly to the modular base member, and an optical transmission element (lenses 31), wherein the optical transmission element is configured to modify the image taken by the built-in camera of the portable wireless device (Paragraphs 0012-0019, a microscope inspection device for a cellular phone or PDA includes an adapter that is coupled to a camera module having an imaging device incorporated therein and a microscope lens that includes a housing with a grooved end for releasably coupling to the adapter and lens elements that magnify an image taken by the camera module).
	It is however noted that Yang fails to particularly disclose an illumination transmission element comprising one or more optical fibers operably coupled to an illumination source, wherein the optical fiber is configured to enhance illumination of a target.
	On the other hand, Ozawa discloses a modular imaging apparatus (endoscope system shown in Figures 1-2) comprising an illumination transmission element (optical fiber 55) comprising one or more optical fibers operably coupled to an illumination source (light source 47), wherein the optical fiber is configured to enhance illumination of a target (Paragraphs 0025-0027, 0029-0034).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include an illumination transmission element comprising one or more optical fibers operably coupled to an illumination source, wherein the optical fiber is configured to enhance illumination of a target as taught by Ozawa with the modular imaging apparatus of Yang because the cited prior art are directed towards modular imaging apparatuses that attach to devices in order to enhance the imaging operations and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling illumination sources of the device of Yang that are part of the wireless device and attached to the removably coupled base member to be used in illuminating an imaged subject.
	Furthermore, it is noted that the combination of the Yang and Ozawa references fails to particularly disclose a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly.
	On the other hand, Park discloses an imaging apparatus (as shown in Figs. 1-10) comprising a speculum (L1-L3 as shown in Fig. 10) with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly (lens unit L) (Pages 18, 20, 24-25, different speculums with conical shapes tapering from proximal ends to distal free ends for use on patients are configured to attach to a releasable lens unit that is releasably attached to a camera unit of a portable device).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly as taught by Park with the imaging apparatus of Yang and Ozawa because the prior art are directed towards imaging devices that include releasable optical assemblies coupled to portable wireless devices and because the claimed limitations are fully disclosed within the cited prior art and would yield predictable results of improving the industrial applicability through enabling the imaging apparatus to capture magnified and enhances images of skin or cavities of a patient’s body.

13.	As to claim 2, Yang discloses the optical transmission element comprises an optical transmission element (lens 31) configured to magnify the image (Paragraph 0015). 

14.	As to claim 4, Yang discloses the first optical transmission element comprises a lens (31), the housing configured to house the lens in an alignment within an optical path of the built-in camera through an imaging port in the modular base (Paragraphs 0013-0015, as shown in Figs. 1-2, the microscope lens comprises a plurality of lenses disposed within a housing in alignment with a camera module through an aperture of the adapter).

15.	As to claim 5, Ozawa discloses the portable wireless device (control device 13) further comprises said illumination source (47); wherein the housing (exterior of endoscope insertion unit 19) is configured to house the optical fiber (55) in an alignment within the illumination path of the illumination source, through an optical port (connector 25 with connected optical fiber) in the modular base; and wherein the optical fiber is configured to alter the illumination path to enhance illumination of the image (Paragraphs 0025, 0027, 0029, 0031-0032).

16.	As to claim 6, Yang discloses the releasable optical assembly further comprising one or more optical filters (43 and 50) coupled to the housing, and the housing configured to house the one or more optical filters in an alignment within the one or more of the illumination path or optical path (Paragraphs 0017-0019, an optical band-pass filter and a wavelength filter are coupled to the housing of the microscope lens in the path of the optical axis and the light source module).

17.	As to claim 7, the combination of the Yang, Ozawa, and Park references discloses all claimed subject matter with regards to the comments of claim 6. 

18.	As to claim 9, Yang discloses a cylindrical optical tube (30) having a proximal end comprising the attachment surface (grooved outer surface);  wherein the cylindrical optical tube has an open distal end extending away from said modular base member when the imaging device is attached to said modular base member (as shown in Figures 1 and 2), wherein the cylindrical optical tube has a predetermined length corresponding to an optical characteristic of said lens and said built-in camera, and wherein a central axis of the cylindrical optical tube is configured to be aligned with an optical path for imaging by said lens and said built-in camera when the imaging device is attached to said modular base member (as shown in Figure 2) (Paragraphs 0015-0016, 0018). 

19.	As to claim 11, Ozawa discloses a calibration module (attachment 9 with color chart 90 as shown in Figure 7) attached to said housing, the calibration module being disposed in a field of view of the optical path to provide calibration of the built in camera (Paragraphs 0062-0072).

20.	As to claim 12, Yang discloses the modular base member (20) comprises an attachment surface (grooved inner surface of adapter 20) for coupling the modular base member to the wireless device, and wherein the modular base member comprises at least one imaging port configured to align with the built-in camera of the portable wireless device to provide an optical path for imaging through the modular base member (Paragraphs 0013-0014, the adapter includes a grooved inner surface for coupling with a grooved outer surface of the portable wireless device having the camera such that the cavity within the grooved inner surface is a port that aligns with the image sensor of the camera module to provide an optical path for imaging).
	Also, Ozawa discloses an optical port (connector 25 and connected optical fiber) configured to align with an illumination source (47) on the portable wireless device (13) to provide an imaging path for illumination through the modular base member (Paragraphs 0029-0034).

21.	As to claim 16, Yang discloses a modular system for enhancing and post-processing images obtained from a portable wireless device (10) having a built-in camera (as shown in Figs. 1-2), comprising a modular base member (adapter 20) configured to be removably coupled to the portable wireless device (camera module 10) having the built-in camera, a releasable optical assembly (microscope lens 30), the releasable optical assembly comprising a housing (housing of microscope lens 30), the housing comprising an attachment surface (grooved outer surface) for releasably coupling the releasable optical assembly to the modular base member, and an optical transmission element (lenses 31), wherein the optical transmission element is configured to enhance an image taken by the built-in camera prior to the image being received by the portable wireless device (Paragraphs 0012-0019, a microscope inspection device for a cellular phone or PDA includes an adapter that is coupled to a camera module having an imaging device incorporated therein and a microscope lens that includes a housing with a grooved end for releasably coupling to the adapter and lens elements that magnifies a scene being imaged by the camera module).
	It is however noted that Yang fails to particularly disclose a modular base member coupled to a portable device having an illumination source, an illumination transmission element comprising one or more optical fibers operably coupled to an illumination source, wherein the optical fiber is configured to enhance illumination of a target.
	On the other hand, Ozawa discloses a modular imaging apparatus (endoscope system shown in Figures 1-2) having a modular base member (endoscope) coupled to a portable device (13) having an illumination source (47), comprising an illumination transmission element (optical fiber 55) comprising one or more optical fibers operably coupled to the illumination source (light source 47), wherein the optical fiber is configured to enhance illumination of a target (Paragraphs 0025-0027, 0029-0034).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include an illumination transmission element comprising one or more optical fibers operably coupled to an illumination source, wherein the optical fiber is configured to enhance illumination of a target as taught by Ozawa with the modular imaging apparatus of Yang because the cited prior art are directed towards modular imaging apparatuses that attach to devices in order to enhance the imaging operations and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling illumination sources of the device of Yang that are part of the wireless device and attached to the removably coupled base member to be used in illuminating an imaged subject.
	Furthermore, it is noted that the combination of the Yang and Ozawa references fails to particularly disclose programming executable on said wireless device or other external device for receiving the enhanced image and post processing the enhanced image, and a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly.
	On the other hand, Park discloses a modular system (as shown in Figs. 1-10) comprising programming executable on said wireless device (mobile phone) or other external device for receiving an enhanced image and post processing the enhanced image (Pages 21, 24, the mobile phone is connected to a computer through an interface unit that is programmed to receive an image enhanced by a magnification lens unit L and perform image analysis processing and storage on the received enhanced image), and a speculum (L1-L3 as shown in Fig. 10) with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly (lens unit L) (Pages 18, 20, 24-25, different speculums with conical shapes tapering from proximal ends to distal free ends for use on patients are configured to attach to a releasable lens unit that is releasably attached to a camera unit of a portable device).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include programming executable on said wireless device or other external device for receiving the enhanced image and post processing the enhanced image, and a speculum with a conical shape that tapers from a proximal end to a free end configured to interface with a body cavity of a patient, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly as taught by Park with the imaging apparatus of Yang and Ozawa because the prior art are directed towards imaging devices that include releasable optical assemblies coupled to portable wireless devices and because the claimed limitations are fully disclosed within the cited prior art and would yield predictable results of enabling the enhanced image to be analyzed and stored after being generated by the camera and of improving the industrial applicability through enabling the imaging apparatus to capture magnified and enhances images of skin or cavities of a patient’s body.

22.	As to claim 24, Yang discloses the optical transmission element comprises a first optical transmission element (lens 31) configured to magnify the image and a second optical transmission element (light source module 40) configured to enhance illumination of the image (Paragraphs 0015-0019). 

23.	As to claim 25, Yang discloses the first optical transmission element comprises a lens (31), the housing configured to house the lens in an alignment within an optical path of the built-in camera through an imaging port in the modular base (Paragraphs 0013, 0015-0016).
	Further, Ozawa discloses the portable wireless device further comprising an illumination source (41), the second optical transmission element comprises an optical fiber (55), the housing configured to house the optical fiber in an alignment within the illumination path of the illumination source through an optical port (25) in the modular base, and wherein the optical fiber is configured to alter the illumination path to enhance illumination of the image (Paragraphs 0025, 0027, 0029, 0031-0032). 

24.	As to claim 26, Yang discloses the releasable optical assembly further comprising one or more optical filters (43 and 50) coupled to the housing, and the housing configured to house the one or more optical filters in an alignment within the one or more of the illumination path or optical path (Paragraphs 0017-0019, an optical band-pass filter and a wavelength filter are coupled to the housing of the microscope lens in the path of the optical axis and the light source module).

25.	As to claim 27, the combination of the Yang, Ozawa, and Park references discloses all claimed subject matter with regards to the comments of claim 26.

26.	As to claim 28, Park discloses an imaging apparatus (as shown in Figs. 1-10) comprising a speculum (L1-L3 as shown in Fig. 10) configured to interface with a body cavity of a patient, the speculum having a proximal end and distal free end, said speculum comprising a conical shape that tapers from the proximal end to the free end, the proximal end of the speculum configured to releasably attach to the housing of the releasable optical assembly (lens unit L) (Pages 18, 20, 24-25, different speculums with conical shapes tapering from proximal ends to distal free ends for use on patients are configured to attach to a releasable lens unit that is releasably attached to a camera unit of a portable device).

27.	As to claim 29, Yang discloses a cylindrical tube (30) having a proximal end comprising the attachment surface (grooved outer surface);  wherein the cylindrical tube has an open distal end extending away from said modular base member when the imaging apparatus is attached to said modular base member (as shown in Figures 1 and 2), wherein the cylindrical tube has a predetermined length corresponding to an optical characteristic of said lens and said built in camera, and wherein the open distal end of the cylindrical body is configured to be positioned to contact a surface of a patient's skin to facilitate imaging of said skin surface (as shown in Figure 2) (Paragraphs 0015-0016, 0018). 

28.	Claim 10 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Ozawa (US PGPub 2011/0069161) [hereafter Ozawa] and Park (WO 2006/083081) [hereafter Park], as applied to claim 9, and in further view of Seibel et al. (US PGPub 2008/0058629) [hereafter Seibel] and Yang (US PGPub 2009/0135287) [hereafter Yang 2].

29.	As to claim 10, Seibel discloses the optical fiber comprises one of a bundle of optical fibers, and further comprising an element (lens 38) configured to direct light within the bundle of optical fibers (Paragraphs 0039-0041, 0050, 0055-0057, a probe of an imaging apparatus houses optical fibers in alignment with an illumination path of a light source of a control system connected through an interface and connector member where the optical fiber alters the illumination path using rod lenses to enhance the illumination of an image being captured with the probe). 
	It would have been obvious to one having ordinary skill in the art at the time of invention to include the optical fiber comprises one of a bundle of optical fibers, and further comprising an element configured to direct light within the bundle of optical fibers as taught by Seibel with the imaging apparatus taught by Yang and Ozawa and Park because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an alternative technique and configuration for illuminating an image being captured by the camera through the use of optical fibers being aligned with the flash of the portable wireless device and directed towards a subject using corresponding lenses.
	Additionally, Yang 2 discloses a diffuser (14 as shown in Figures 1 and 3) is disposed between LEDs and the open distal end of the cylindrical tube, wherein the diffuser is configured to diffuse light propagated through the LEDs (Abstract, Paragraphs 0009, 0017, 0019).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include a diffuser disposed between a light source and an open distal end of a cylindrical tube wherein the diffuser is configured to diffuse light propagated through the light source as taught by Yang 2 with the apparatus taught by the combination of Yang and Ozawa and Park and Seibel because the prior art are directed towards imaging devices that include illumination sources whose light paths are altered by a connected optical assembly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of evenly illuminating the space where light from the bundle of optical fibers due to placing a diffuser in the path between the optical fibers and the distal end of the cylindrical tube.

30.	Claim 14 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Ozawa (US PGPub 2011/0069161) [hereafter Ozawa] and Park (WO 2006/083081) [hereafter Park], as applied to claim 9, and in further view of Wellen (US PGPub 2012/0059224) [hereafter Wellen].

31.	As to claim 14, it is noted that the combination of the Yang and Ozawa and Park references fails to particularly disclose the optical fiber comprises a plurality of optical fibers disposed around a circumference of the distal end of said optical tube configured to provide a uniform ring of illumination; and wherein said optical tube central axis is aligned with a speculum aperture.
	On the other hand, Wellen discloses an optical fiber comprises a plurality of optical fibers (95) disposed around a circumference of the distal end of said optical tube (ear contacting tip 35) configured to provide a uniform ring of illumination; and wherein said optical tube central axis is aligned with a speculum aperture (30) (as shown in Figures 1-2) (Paragraphs 0057, 0061-0062).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include a plurality of optical fibers disposed around a circumference of the distal end of said optical tube configured to provide a uniform ring of illumination; and wherein said optical tube central axis is aligned with a speculum aperture as taught by Wellen with the apparatus taught by the combination of the Yang and Ozawa and Park references because the cited prior art are directed towards speculums that include optical fibers for illuminating subjects and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the illumination of the imaged subject by causing the light beam to diverge and spread out to illuminate a larger portion of the ear canal in a more uniform manner.

32.	Claims 17-18 and 20-23 are rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Ozawa (US PGPub 2011/0069161) [hereafter Ozawa] and Park (WO 2006/083081) [hereafter Park], as applied to claim 16, and in further view of Zuzak et al. (US PGPub 2010/0056928) [hereafter Zuzak].

33.	As to claim 17, it is noted that the combination of the Yang, Ozawa, and Park references fails to particularly disclose post processing comprises image normalization. 
	On the other hand, Zuzak discloses a modular system for enhancing and post-processing images (as shown in Figs. 20 and 49) wherein post processing comprises image normalization (Paragraphs 0023-0024, 0283, 0311, a system for capturing images of blood/skin/tissue samples using a modular imaging apparatus performs post processing of captured images that includes image normalization).
	It would have been obvious to one having ordinary skill in the art at the time of invention to include performing image normalization as a post processing technique as taught by Zuzak with the modular system of Yang and Ozawa and Park because the prior art are directed towards imaging devices that capture images using a modular imaging apparatus and perform post processing operations thereon and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the spectral range of the captured image due to application of normalization procedures.

34.	As to claim 18, Zuzak discloses image normalization comprises calculating one or more of exposure and focus characteristics with a known feature, and adjusting the image based on reference data from the image (Paragraph 0311, illumination characteristics within an image are calculated for an applied spectrum of light where the resulting images are further adjusted through normalization based on data from the image). 

35.	As to claim 20, Zuzak discloses inputting data from the normalized image along with other image data, and comparing the data from the normalized image with the other image data to analyze said image (Paragraph 0427, the normalized image data is input to a system along with a library of image data of a similar subjects/targets for comparison in order to find the closest match from the image library). 

36.	As to claim 21, the combination of the Yang, Ozawa, Park, and Zuzak references discloses all claimed subject matter with regards to the comments of claim 19.

37.	As to claim 22, the combination of the Yang, Ozawa, Park, and Zuzak references discloses all claimed subject matter with regards to the comments of claim 19.
	Additionally, Park discloses capturing an image of a person’s skin/eardrum (Pages 21, 24-25).

38.	As to claim 23, Park discloses said programming is further configured for transmitting said image to a secondary device to perform post processing (Page 21). 

39.	Claim 19 is rejected under 35 U.S.C 103(a) as being unpatentable over Yang (US PGPub 2011/0181947) [hereafter Yang] in view of Ozawa (US PGPub 2011/0069161) [hereafter Ozawa] and Park (WO 2006/083081) [hereafter Park], as applied to claim 16, and in further view of the Applicant’s Admitted Prior Art [hereafter AAPA].

*NOTE*: The common knowledge or well-known in the art statement with regards to the subject matter of claim 19 is taken to be admitted prior art because the Applicant did not traverse the Examiner’s assertion of Official Notice with regards to the subject matter of claims 19 in the Office action mailed on 10/26/2021.  See MPEP 2144.03(C).

40.	As to claim 19, is it noted that the combination of the Yang, Ozawa, and Park references discloses all claimed subject matter with respect to claim 16, except “said programming is further configured for calibrating said built in camera as a function of optical characteristics releasable optical assembly.”  On the other hand, AAPA discloses that the programming can further be configured for calibrating said built in camera as a function of optical characteristics releasable optical assembly is well-known or common knowledge in the art.
	Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to include calibrating said built in camera as a function of optical characteristics releasable optical assembly with the imaging apparatus of Yang and Ozawa and Park in order to yield predictable results of calibrating the imaging apparatus to the applied/attached optical component thus improving the quality of the images captured by the camera through the optical component.

Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664